Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jason Conway on February 7, 2022.
The application has been amended as follows: 
Claim 1, lines 18 and 20, replace “the housing” with - - the handle - - 
Claim 264, lines 18 and 20, replace “the housing” with - - the handle - - 
Claim 267, lines 18 and 20, replace “the housing” with - - the handle - - 

REASONS FOR ALLOWANCE
Claims 1, 8, 10-11, 16, 18, 20, 262 and 264-267 allowed.
As to claim 1, there is no art of record alone or in combination that teaches of a tissue-removing catheter that includes the combination of recited limitations in the claim. The art of record alone or in combination did not teach the recited limitations of a 
telescoping assembly comprises a fixed end tube defining the fixed end portion of the alignment guide and a movable end tube defining the movable end portion of the and especially, wherein each of the first and second tubes has an end cap secured to the first end portion thereof and the end cap defines the respective stop.
As to claim 264, there is no art of record alone or in combination that teaches of a tissue-removing catheter that includes the combination of recited limitations in the claim. The art of record alone or in combination did not teach the recited limitations of a telescoping subassembly comprises a plurality of concentric tubes arranged to telescopically extend to a fully extended position, the plurality of tubes including a large tube and a small tube, each of the tubes having a first end portion and a second end portion spaced apart from the first end portion in the same direction along an axis, the first end portion of each of the plurality of tubes besides the small tube comprising an outer end portion that in the fully extended position receives the second end portion an adjacent tube therein, the second end portion of each of the plurality of tubes besides especially, wherein the telescoping subassembly comprises an outer end cap secured to each of the outer end portions and an inner end cap secured to each of the inner end portions.
As to claim 267, there is no art of record alone or in combination that teaches of a tissue-removing catheter that includes the combination of recited limitations in the claims. The art of record alone or in combination did not teach the recited limitations of a tube having a longitudinal lumen in fluid communication with an interior portion of the drive shaft and a transverse hole in fluid communication with the longitudinal lumen, the tube being coupled to the drive shaft for rotation with the drive shaft about the rotational axis, the tissue-removing catheter further comprising a spring-energized rotary seal sealingly engaging the tube such that fluid imparted into a region surrounding the tube is imparted through the transverse hole, into the longitudinal lumen, and into the interior portion of the drive shaft as the drive shaft rotates about the rotational axis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TUAN V NGUYEN/Primary Examiner, Art Unit 3771